DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 07/23/2022.  Claims 1, 4, , 6, 8, 10, 13, 15, and 18-20, of which claims 1, 4 and 15 are independent, were pending in this application and have been considered below.

 	Applicant canceling claims 2, 3 ,5 ,7, 9, 11-12, 14, 16, and 17 is acknowledged. 

	Rejection of claims 2, 3 ,5 ,7, 9, 11-12, 14, 16, and 17 is rendered moot in view of their cancellation by the applicant’s amendment.

	Drawings objections are withdrawn in view of the amendment. 	

Response to Arguments
 	Applicant’s arguments filed 07/23/2022 (see Remarks, pages 10-20) with respect to claims 1, 4, 6, 8, 10, 13, 15, and 18-20 have been fully considered and are persuasive.  The rejection of claims has been withdrawn in view of the amendment.

Applicant has removed claims 2, 3 ,5 ,7, 9, 11-12, 14, and 16-17  in the present claim amendment, rendering their rejection moot.

Allowable Subject Matter
 	Claims 1, 4, 6, 8, 10, 13, 15, and 18-20  are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record, including Schlipper fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that “the first limiting groove forming: a first left opening on the first left side of the first zipper puller; and a first right opening on the first right side of the first zipper puller, wherein a width of the first left opening is unequal to a width of the first right opening, as recited in claims 1 and 15, and some variation of wording as recited in claim 4. The respective dependent claims 6, 8, 10, 13, and 18-20 are allowable for the same reason, correspondingly.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631